                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

  BARON JOHNSON                                                     CIVIL ACTION
  VERSUS                                                            NO. 18-5432
  STATE OF LOUISIANA, ET AL.                                        SECTION “A”(4)


                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, and the failure of any party to file

an objection to the Chief Magistrate Judge’s Report and Recommendation, hereby approves the

Report and Recommendation of the Chief United States Magistrate Judge and adopts it as its

opinion in this matter. Therefore,

       IT IS ORDERED that Baron Johnson’s 42 U.S.C. § 1983 complaint is DISMISSED

WITH PREJUDICE for failure to prosecute under Fed. R. Civ. P. 41(b).

              October 29, 2018



                                                    ____________________________________
                                                      UNITED STATES DISTRICT JUDGE
